TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00461-CV


                                    Joshua Burch, Appellant

                                                v.

                              Planview Delaware, LLC, Appellee




           FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
      NO. C-1-CV-22-000421, THE HONORABLE TODD T. WONG, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was originally due on September 21, 2022. On November 3,

2022, this Court sent a notice to appellant informing him that his brief was overdue and that a

failure to file a satisfactory response by November 14, 2022, would result in the dismissal of this

appeal for want of prosecution. To date, appellant has not filed a brief or a motion for extension

of time. Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).




                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Chief Justice Byrne, Justices Triana and Smith

Dismissed for Want of Prosecution

Filed: November 18, 2022